Citation Nr: 1144531	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for asthma, rated 30 percent prior to June 29, 2011, and 60 percent evaluation thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In that rating decision, the RO granted service connection for asthma and assigned a 30 percent evaluation, effective from July 18, 2007.  The Veteran appealed the assigned evaluation. 

In May 2011, the Board remanded the increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to the Board's remand directives, the AOJ sought the Veteran's assistance in obtaining any outstanding private treatment records and provided the Veteran with a VA examination on June 29, 2011 to evaluate the current level of severity of his asthma disability.  As there has been substantial compliance with the Board's remand instructions, no further remand action is require.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), see also Dyment v. West 13 Vet. App. 141, (2002). 

Based on the findings from the June 2011 VA examination report, the RO, by the way of an August 2011 rating decision, increased the assigned evaluation for asthma from 30 to 60 percent disabling, effective from June 29, 2011.  Since a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy.  AB vs. Brown, 6 Vet. App. 35 (1993).  

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with his asthma disability.  See May 2011 statement in support of the claim.  The record now raises a question of whether the Veteran is unemployable due his service-connected asthma, and as such, a claim for a TDIU is properly before the Board.  See Id.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 29, 2011, the Veteran's asthma disability was not manifested by forced expiratory volume in one second (FEV-1) of 55 percent predicted or less; FEV-1/ forced vital capacity (FVC) of 55 percent or less; at least monthly visits for a physician for required care of exacerbations; or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.

2.  On June 29, 2011, the Veteran's FEV-1 was 55 percent predicted and the medical evidence showed he required intermittent (at least 3 per year) courses of systemic oral corticosteroids. 

3.  At no point during the period under appeal has the Veteran's asthma disability been manifested by FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent predicted, or more than one attack per week with episodes of respiratory failure, or the requirement for daily use of systemic high dose corticosteroids or immunosuppressive medications. 


CONCLUSION OF LAW

The criteria have not been met for an evaluation in excess of 30 percent for asthma disability for the period prior to June 29, 2011, or an evaluation in excess of 60 percent for the period thereafter.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the Veteran's challenge to the initial evaluation assigned following the grant of service connection for asthma, VA has satisfied its duty to notify the Veteran with respect to this claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, since the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in September 2008 and in June 2011 to determine the severity of his asthma disability.  The examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a review of the Veteran's VA treatment records shows he only received private medical treatment for his asthma disability prior to 2007.  See VA treatment record date in July 2007.  Although VA has twice asked the Veteran for his assistance in obtaining outstanding records of pertinent treatment, the Veteran has not submitted a completed authorization form asking VA to obtain any private medical treatment records.  See notice letters dated in October 2007 and May 2011.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he must participate in those circumstances where he may assist in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA has satisfied its duty to assist the Veteran.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

In this case, the Veteran seeks higher evaluations for his asthma disability. Currently, his asthma disability is rated as 30 percent disabling prior to June 29, 2011 and as 60 percent disabling thereafter.  The ratings for asthma are assigned under Diagnostic Code 6602.  38 C.F.R. § 4.97.

Diagnostic Code 6602 provides a 30 percent rating is assigned where FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent, or where daily inhalational or oral bronchodilator therapy or inhalational inflammatory medication is required.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or where at least monthly visits to a physician are required for care of exacerbations or at least three courses per year of systemic corticosteroids are required.  A 100 percent rating is assigned where    FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or there is more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immunosuppressive medications are required.  38 C.F.R. § 4.97, Diagnotic Code 6602.  

When evaluating respiratory disorders utilizing the results of pulmonary function testing (PFTs), post-bronchodilator results are used in applying the rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used for rating purposes. 38 C.F.R. § 4.96(d)(5).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A review of the claims folder shows that during the appeal period the Veteran was afforded two VA examinations in conjunction with his asthma claim.  In addition, the record contains records of VA treatment received throughout the period under appeal. 

The record shows that the Veteran initiated VA treatment for his asthma disability in July 2007 and he underwent routine check-up appointments for his asthma every six months thereafter.  An October 2007 VA treatment record shows the Veteran presented with complaints of cough and yellowish phlegm with wheezing at night for about three weeks.  The Veteran reported he used his combivent inhaler.  An oral antibiotic and mometasone inhaler were prescribed and the combivent inhaler was continued.  

In September 2008, the Veteran was afforded a VA respiratory examination in conjunction with his asthma claim.  The examination report shows the Veteran reported a history of a pre-existing asthma disorder that was aggravated by his period of service in Korea.  Reportedly, his asthma has become progressively worse since service and he currently requires two types of inhaled medication daily to treat his asthma-related symptoms.  The Veteran reported episodic antibiotic use of less than three times a year, but he denied any history of oral steroids, parenteral steroids or other immunosuppressive medication to treat his asthma disability.  He also reported that he experienced acute asthma attacks at least monthly and he sought clinical attention for exacerbations several times a year.  The Veteran reported experiencing symptoms of productive cough, hempotysis, wheezing dyspnea and chest pain.  He experienced six days of incapacitation within the past twelve months as a result of his asthma disability.  Physical examination revealed objective findings of rales, wheezing, persistent cough, and dyspnea with exertion.  Pulmonary function tests revealed pre-bronchodilator FEV-1 of 81 percent predicted and FEV-1/FVC of 63 percent, and post-bronchodilator FEV-1 of 84 percent predicted and FEV-1/FVC of 63 percent.  It was noted that the Veteran had an insignificant response with bronchodilator use.  A diagnosis of asthma was given. 

An August 2010 VA treatment record shows the Veteran sought treatment for an exacerbation of his asthma symptoms.  He reported increased shortness of breath for the past couple.  Reportedly, he was taking asmanex, which had been prescribed by a private physician, but he had run out of that medication.  Additional inhalers and a tampered dosage of oral steroids (medrol dosapak) were prescribed.  A follow-up appointment in four months was recommended.   

VA treatment records dated in October 2010 show that the Veteran was hospitalized for treatment associated with a liver mass and infection complications.  These records show that the Veteran received oxygen therapy to help alleviate his breathing problems.  None of the subsequent VA treatment records shows the oxygen therapy was continued after he was discharged from the hospital.  

A January 2011 VA treatment record shows that the Veteran sought treatment for exacerbation of his asthma-related symptoms and a tampered dosage of oral steroids (medrol dosapak) was prescribed.  In June 2011, the Veteran was again prescribed a tampered dosage of oral steroids to alleviate his symptoms of increased shortness of breath.  A July 2011 VA treatment record shows the Veteran continues to use two medicated inhalers daily and one medicated inhaler as needed for his asthma symptomatology. 

The Veteran underwent a second VA respiratory examination on June 29, 2011 pursuant to the Board's May 2011 remand directives.  The Veteran had asserted that the results of September 2008 pulmonary function test (PFT) underestimated the severity of his asthma disability, because he had inhaled steroids just prior to the examination.  He further asserted that his asthma disability had worsened since that examination. 

The June 2011 VA examination report shows the Veteran reported a deterioration in his asthma disability over the past year.  He requires the use of his rescue inhaler more frequently, he has decreased exercise tolerance, and he experienced more frequent symptoms of wheezing and shortness of breath.  The examiner noted that the Veteran's asthma treatment involved two daily inhalers, one inhaler as needed, and a tapered dose of oral steroids every four months (or three times a year).  The Veteran reported experiencing symptoms of productive cough, hempotysis, wheezing dyspnea and chest pain.  He also reported that he experienced acute asthma attacks twice a week and he sought clinical attention for exacerbations at least monthly.  Physical examination revealed objective findings of decreased sounds, wheezing, and prolonged expiration.  Pulmonary function tests revealed pre-bronchodilator FEV-1 of 44 percent predicted and FEV-1/FVC of 64 percent, and post-bronchodilator FEV-1 of 55 percent predicted and FEV-1/FVC of 67 percent.  A diagnosis of asthma was confirmed. 

Applying the rating criteria during the time period under consideration, the June 29, 2011 VA examination report revealed signs and symptoms showing the Veteran's asthma disability had grown worse in severity.  Thus, "staged ratings" are warranted, with higher ratings for the period from the date of the June 29, 2011 examination.  This was recognized by the August 2011 rating decision. 

Under the Rating Schedule, the evidence of record prior to June 29, 2011, does not show that the severity of the Veteran's asthma disability warrants an evaluation in excess of 30 percent under Diagnostic Code 6602.  See 38 C.F.R. § 4.97.  The September 2008 VA examination report shows that the pulmonary function testing revealed that FEV-1 was 81 percent and FEV-1/FVC was 63 percent at worst.  The Veteran uses two medicated inhalers daily for his asthma disability, but there is no indication that he required at least monthly visits to a physician for required care of exacerbations.  While Veteran was prescribed oral antibiotic treatment in October 2007 to alleviate symptoms of cough and yellowish phlegm, the subsequent treatment records do not reflect intermittent (at least three per year) courses of systemic courses of systemic (oral or parenteral) corticosteroids prior to June 2011.  

The Board has considered the Veteran's assertion that the September 2008 VA pulmonary function test results underestimated the severity of his asthma disability, because he used a steroid inhaler just prior to the examination.  Although the use of the inhaler likely alleviated some of the severity of his disability, the Board notes that the Rating Schedule requires the use of post-bronchodilator results when applying the rating criteria.  38 C.F.R. § 4.96(d)(5).  Further, given the small disparity between the pre- and post- bronchodilator results, the Board does not find that the 2008 test results greatly underestimate the severity of his asthma disability at that time. 

The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service connected asthma prior to June 29, 2011.  There is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

The results of the June 29, 2011 pulmonary function test revealed FEV-1 were 55 percent predicted and FEV-1/FVC was 67percent predicted with bronchodilator results.  In addition, the VA examiner noted that the Veteran required intermittent (three times a year) courses of oral steroids.  The available VA treatment records reflect that the Veteran did receive his third course of oral steroids in the month just prior to the date of the examination.  This evidence shows that the Veteran actually did require three courses of oral steroids for his asthma disability within the period of one year.   In addition, reportedly, the Veteran also required at least monthly visits to a physician for care of exacerbations, even though the available VA treatment records do not actually reflect such frequency in visits.  

At no point does the evidence of record indicate that FEV-1 is less than 40 percent predicted or FEV-1/FVC is less than 40 percent.  Also, there is no evidence of more than one attack per week with episodes of respiratory failure or daily use of systemic high dose corticosteroids or immunosuppressive medications are required.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  The preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the service connected asthma since June 29, 2011; there is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

The Veteran believes his asthma disability should be rated higher than the ratings currently assigned.  While he is competent to report his symptomatology, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter such as the rating evaluation of asthma and his opinion is of no probative value.  Notably, the criteria for evaluating asthma disability is based on diagnostic pulmonary testing and clinically prescribed treatment, which goes beyond the Veteran's lay observation as to the severity of symptoms associated with his asthma disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's asthma disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his asthma disability, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disability on appeal is not warranted.

Lastly, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record and it is addressed below in the REMAND section. 


ORDER

An increased initial evaluation for asthma, rated 30 percent prior to June 29, 2011, and 60 percent evaluation thereafter, is denied.


REMAND

As noted above in the Introduction section, the Veteran has asserted that he is unable to work due to his service-connected asthma.  See May 2011 statement in support of the claim.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board. 

In May 2011 statement, the Veteran asserted that he is no longer able to work because of symptomatology associated with his asthma disability.  In an August 2011 statement, the Veteran explained that he was terminated from his employment of 14 years as a commercial painter because of his asthma disability.  He reported that he is unable to climb ladders and scaffolds without stopping several times to check his breath, and as a result, his employer considered him a work-place liability and terminated his employment.  The Veteran further reported that he has been unable to maintain temporary employment with other companies as a result of his asthma disability.  

While the June 2011 VA examiner noted the Veteran's reports that he was unable to work his usual occupation as a painter, there no opinion of record on whether the Veteran's asthma disability precludes him from employment.  In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Since the Veteran is unemployed and his service-connected disability satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a) since June 29, 2011, the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his asthma disability renders him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his asthma disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. Then adjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


